Citation Nr: 1828580	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-28 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Buffalo, New York


THE ISSUES

1.  Entitlement to monthly housing allowance (MHA) for education benefits under the Post-9/11 GI Bill (Chapter 33) at the in-residence rate.

2.  Whether an overpayment of VA education MHA benefits in the amount of $16,414.02 was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1999 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Buffalo, New York, which found that an overpayment in the amount of $16,414.02 had resulted from the incorrect designation of the Veteran's program of study.  

In December 2013, the Committee on Waivers and Compromises (Committee) denied the Veteran's request for a waiver of recovery of the debt, finding the Veteran at fault in the creation of the debt.  The Veteran perfected an appeal in June 2014.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claims file.

The issue of whether an overpayment of VA education MHA benefits in the amount of $16,414.02 was properly created is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Resolving doubt in the Veteran's favor, his course of study was not completed entirely through distance learning and therefore, he is entitled to MHA benefits at the in-residence rate.


CONCLUSION OF LAW

The criteria for education MHA benefits under the Post-9/11 GI Bill at the in-residence rate have been met.  38 U.S.C. §§ 3313, 5107 (2012); 38 C.F.R. § 3.102, 21.9640 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision constitutes a full grant of the benefit sought on appeal, the Board need not address VA's duties to notify and assist claimants in substantiating educational assistance claims as set forth in 38 C.F.R. §§ 21.1031 and 21.1032 (2017).  

This case involves the provisions of Chapter 33, Title 38, of the United States Code, which codified the Post-9/11 Veterans Educational Assistance Act of 2008, or Post-9/11 GI Bill.  The Act represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C. §§ 3301-3324, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770.

VA regulations provide, generally, that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend, and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C. § 3313; 38 C.F.R. § 21.9640.

Educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service.  38 U.S.C. §§ 3311, 3313; 38 C.F.R. §§ 21.9520, 21.9640. 

The provisions of 38 U.S.C. § 3313 provide that the housing allowance is determined as a monthly stipend in an amount as follows: for each month the individual pursues the program of education (other than soley through distance learning on more than a half-time basis), a monthly housing stipend amount equal to the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E-5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution at which the individual is enrolled.  38 U.S.C. § 3313(c)(1)(B)(i).

The implementing regulation, 38 C.F.R. § 21.9640, sets out that except for individuals pursuing a program of education offered entirely through distance learning, a monthly housing allowance is provided.  The monthly housing allowance will be equal to the monthly amount of the basic allowance for housing payable under 37 U.S.C. § 403 for a member of the military with dependents in pay grade E-5 using the ZIP code area in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located or, if the individual is only pursuing distance learning courses at the primary institution of higher learning, the ZIP code area in which all, or a majority of the institution of higher learning in which the individual is enrolled in one or more resident courses is located.  38 C.F.R. § 21.9640(b)(1)(C)(ii).

The Veteran undertook a certificate program of study at New York University (NYU) from the fall term of 2012 through the fall term of 2013.  He submitted the appropriate paperwork to school administrators to have his courses certified in order to receive Chapter 33 benefits.  The school's certifying official submitted the required paperwork to VA, finding his coursework to be comprised of both distance learning and in-residence hours.  

In August 2013, VA contacted the school by telephone to clarify the nature of the Veteran's course hours.  The VA official reported that the NYU official had told him that the Veteran did not have in-residence classes but met to go over classwork at Washington Square in Washington, D.C.  The VA official concluded that meeting at a non-approved facility did not constitute participation in an in-residence program.  (The Board notes that the Veteran never engaged in classwork at a non-approved facility in Washington, D.C., but instead fulfilled in-residence hours at Washington Square, the location of the NYU campus).  The NYU official provided an email to update the Veteran's enrollment, listing his contact hours and clock hours for each course taken.  An August 2013 letter was sent to the Veteran, stating that because the nature of his program had been changed from in-residence to distance learning, an overpayment had been created from payment of the MHA in an amount of $16,414.02.  Additional debts were created from already-paid tuition, fees, and books for several courses from which the Veteran had withdrawn, as well.  Because of adjustments made by the NYU official from reporting total hours per course to hours per week, VA also determined that the training rate of pursuit must be adjusted, making the Veteran less than a full-time student.  It is unclear if this designation was made for one term or multiple terms.  

The Veteran submitted a notice of disagreement with the decision and later applied for a waiver of the debt.  

Several subsequent letters notified the Veteran of additional overpayments due to dropped classes.

In December 2013, clarification was sought from an NYU certifying official regarding the nature of the Veteran's coursework.  She submitted a spreadsheet listing all of the Veteran's courses and noting the instructional method (in-residence or online) and course hours.  During the fall term in 2012, the Veteran took four online courses and one in-residence course.  During the spring term of 2013, he took three online courses and two in-residence courses.  During the summer 2013 term, he took four online courses and two in-residence courses.  During the fall term of 2013, he took two online courses and two in-residence courses.  

The December 2013 Committee denial of waiver of recovery of the debt found the Veteran's total amount of debt to be $23, 553.78, based upon the changed designation from in-residence to distance learning resulting in the MHA overpayment, the dropped courses tuition and fees overpayment, and the dropped courses book supplies overpayment.  The Committee determined, based upon the NYU certifying official's spreadsheet, that though there were some in-residence hours, they were very sporadic and only applicable a few days out of each month.  The Committee found that collection of the debt would not be against equity and good conscience, as the Veteran knew or by exercise of reasonable care could have learned that he was not entitled to in-residence MHA benefits when only attending in-residence classes several times a month.  See 38 U.S.C. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

The April 2014 Statement of the Case treated each course the Veteran took as a "term," and determined that attendance of some in-residence training did not entitle him to the in-residence rate for all terms.  

In April 2014, an NYU official stated that all of their certificate programs were not online-only or distance-only.  

The Board finds that the Veteran's program of study was comprised of both distance learning instruction and in-residence instruction, as delineated by the NYU certifying official in the December 2013 spreadsheet.  This was confirmed by an NYU official in April 2014.  The provisions of 38 C.F.R. § 21.9640 state that "except for individuals pursuing a program of education offered entirely through distance learning," an MHA will be awarded.  The Veteran's program of study was not offered entirely through distance learning and he spent hours of each term taking in-residence courses.  The Board recognizes that the August 2013 conversation between a VA official and NYU official described a less-traditional type of on-campus learning.  However, given the fact that the VA official was under the mistaken impression that the Veteran was fulfilling in-residence hours at a non-approved facility in Washington, D.C., rather than fulfilling the program's required in-residence hours at Washington Square, there is a reasonable amount of doubt as to the conclusions made based on the conversation.

Further, the argument that each course was a "term" is unpersuasive.  NYU designates each term by season and year.  Over each term, the Veteran took online-only courses and in-residence courses, as defined by NYU.  Accordingly, each term was not entirely done by distance learning, and an education MHA at the in-residence level is warranted throughout his course of study.

Even if the Board were to agree that only attending in-residence classes several times a month equated to a program offered entirely through distance learning, it would be unreasonable to find that the Veteran had any knowledge that he was incurring an overpayment until receiving the August 2013 letter.  He followed the proper procedures to apply for and receive Chapter 33 benefits.  NYU, as the institution certifying the courses and most familiar with the method of instruction for each, found the course of study was not entirely online.  The Veteran's reliance upon the NYU officials' designation should not be held against him.  After receiving notice of the assessed overpayment, he immediately attempted to rectify the matter.  As to the argument that by exercise of reasonable care he could have learned that he was not entitled to in-residence MHA benefits when only attending in-residence classes several times a month, the Board notes that there was a considerable amount of confusion and disagreement regarding the nature of his program of study by NYU officials.  

Given the foregoing and affording the Veteran all benefit of the doubt, the Board finds that he was entitled to an education MHA at the in-residence rate for his course of study at NYU.


ORDER

Entitlement to education MHA benefits at the in-residence rate is granted.


REMAND

Although the Board's decision may remove much of the $16,414.02 overpayment debt, remand is necessary to determine whether there is remaining debt due to the change in the classification of the Veteran's student status from full-time to less than full-time for at least a portion of his time at NYU.  As noted above, based upon communications with NYU certifying officials in August 2013, the calculation provided by the school regarding course hours were determined to have been erroneous for the terms prior to that time, as they previously reported total clock hours per course rather than total clock hours per week.  The August 2013 VA decision reflected the change of the training rate of pursuit, making the Veteran less than a full-time student.

There is no indication in the claims file what number of credits NYU determines to constitute full-time study for the certificate program undertaken by the Veteran.  In order to assess which, if any, terms were at the less than full-time rate of pursuit, further information is needed from NYU certifying officials.  

The Veteran was initially awarded in-residence MHA benefits at the full-time rate.  With the change in his status to distance learning-only in August 2013, the overpayment of $16,414.02 was created.  The in-residence level of benefits is reinstated by this decision, however if the Veteran's rate of pursuit is less than full-time for any portion of his course of study, there will likely be a remaining overpayment debt for in-residence MHA benefits at the less than full-time rate.  

Accordingly, an audit is necessary to determine whether there is a remaining overpayment and whether it was properly created.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The RO is requested to contact the certifying official at NYU and determine the number of credits that constitute full-time study for the certificate program undertaken by the Veteran, and whether any of his terms were less than full-time study.

2.  The RO should conduct a full accounting of the Veteran's education MHA benefits for his studies at NYU at the in-resident benefit level for his appropriate training rate of pursuit.

The RO is asked to thoroughly explain how the totals of his education MHA benefits are calculated and provide the Veteran a full accounting of the resulting overpayment, if any, for his studies at NYU prior to August 2013.  The current status of any remaining overpayment debt should be included.

An accounting of the reduction in education MHA benefits since August 2013 based on the change from in-residence instruction to distance learning is also requested.  The current status of any remaining overpayment debt or any underpayment should be included.

The RO is asked to clarify any remaining education MHA benefits overpayment from the other overpayments of record, namely the tuition, fees, and book supplies debt created from withdrawn classes.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


